Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner’s amendment below eliminates any possible indefiniteness associated with the recitation of “second reflective film”. As presently written, the claim could be interpreted such that the “Second reflective film” implies that there is a first reflective film not claimed and that two reflective films would be required to satisfy the claim language. However, as Applicant clearly wishes only a single reflective film, Examiner has amended the language to ensure such an interpretation is clear. 

The application has been amended as follows: 

In Claim 1, Line 11, delete “second reflective film” and insert -- second film being reflective – 

Cancel Claims 13 – 20. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the claim has been amended to require two reflective members, the first being a reflective base layer and the second being a reflective film wherein the reflective film is positioned between the reflective base layer and a translucent body of the apparatus. None of modified Chen discloses such a configuration and as such, the amendment overcomes the prior art of record. The closest prior art in view of the amendment, US 20110259421, discloses two wedge shaped concentrating elements and a reflective coating, however, the reflective coating is disposed on a back side of the second concentrating element not between the two and the second concentrating element is not reflective. As the commonly held definition of “reflective” means to prevent passage of and cause to change direction, there would be no motivation to modify the concentrating element in the prior art to be reflecting such that two redundant reflective layers would be included, as claimed. Therefore, the prior art fails to disclose or render obvious the claim and as such, the claims are in a condition for allowance. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721